PER CURIAM
Emil Schager appeals the trial court's judgment and sentence after a jury convicted him of nineteen counts of sexual *428abuse perpetrated against his two daughters. Finding no error, we affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).